COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        City of Houston v. Elvin D. Miller

Appellate case number:      01-19-00450-CV

Trial court case number:    2017-24358

Trial court:                281st District Court of Harris County

       Appellee, Elvin D. Miller, has filed a second motion to extend time to file a motion
for rehearing. The Court’s opinion in this case issued on December 31, 2019, and appellee
timely filed his first motion to extend time to file a motion for rehearing on January 15,
2020. TEX. R. APP. P. 49.1, 49.8. The Court granted appellee’s motion and extended his
deadline to February 10, 2020. A subsequent motion to extend time is due by February 25,
2020, which is “no later than 15 days after the last date for filing the motion.” TEX. R. APP.
P. 49.8; cf. Chojnacki v. Court of Appeals for the First Supreme Judicial Dist., 699 S.W.2d
193, 193–94 (Tex. 1985) (orig. proceeding). Thus, appellee’s second motion to extend time
was timely. Appellee’s motion complies with Rule 10.5(b). TEX. R. APP. P. 10.5(b), 49.8.
Accordingly, we grant appellee’s motion. Appellee’s motion for rehearing, if any, is due
on or before February 25, 2020.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: February 20, 2020